                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

 GLORIA AGUILUZ                                          CIVIL ACTION
 VERSUS                                                  NO: 18-5126
 CITIBANK, N.A., ET AL                                   SECTION: "S" (4)


                             ORDER AND REASONS

      IT IS HEREBY ORDERED that the Motion for Judgment on the

Pleadings (Rec. Doc. 10) filed by defendant, Citibank, is GRANTED as to

plaintiff's claims against Citibank for declaratory relief (Counts 1 and 2), under the

Fair Debt Collection Practices Act, for unjust enrichment, for violation of "good

faith," and for violation of the Louisiana Unfair Trade Practices Act, and the

foregoing claims are DISMISSED as to Citibank;

      IT IS FURTHER ORDERED that the Motion for Judgment on the

Pleadings (Rec. Doc. 10) filed by defendant, Citibank, is DENIED in all other

respects;

      IT IS FURTHER ORDERED that the Motion for Judgment on the

Pleadings (Rec. Doc. 12) filed by plaintiff, Gloria Aguiluz, is DENIED;

      IT IS FURTHER ORDERED that the defendants shall provide an
ACCOUNTING of plaintiff's payments in question within 15 days of entry of this

order.

                                  I. BACKGROUND

         Before the court are cross-motions for Judgment on the Pleadings, filed by

defendant, Citibank, and plaintiff, Gloria Aguiluz, pro se.

         Plaintiff seeks damages arising out of what she alleges was the illegal

foreclosure and sheriff's sale of her former home, at 4424 Park Shore Drive in

Marrero, Louisiana ("Property"). Plaintiff and another individual entered into a

mortgage agreement dated December 26, 2007 securing a $202,202.00 loan,

evidenced by a promissory note executed the same day (hereinafter, sometimes

"the Agreement"). The mortgage was eventually assigned to defendant Citibank.

         Under the terms of the Agreement, plaintiff was obligated to make monthly

payments of principal and interest of $1,328.32, due by the first day of each month

beginning February 1, 2008. In the event plaintiff failed to pay the full amount of

any monthly payment on the date due, plaintiff would be in default, at which point

the full amount of her loan debt, inclusive of interest, could be accelerated at the

lender’s option and made immediately due and payable, upon written notice of the

default and of plaintiff’s right to cure the default and reinstate the loan (and subject

                                            2
to the satisfaction of various conditions).

       With respect to foreclosure, plaintiff agreed that following the lender’s

acceleration of payment, the Property could be “seized and sold, with or without

appraisal” “under . . . executory process.” Plaintiff further agreed to “confess[]

judgment and acknowledge[] to be indebted to Lender for all sums secured by [the

Mortgage], in principal, interest, costs, expenses, attorneys’ fees and other fees and

charges.”

       In May 2012, plaintiff executed a loan modification agreement, reducing her

payment to $902.69. According to plaintiff, until May 2016, plaintiff made timely

monthly payments totaling $100,868.62.1

       In May 2016, Fay Servicing, L.L.C. ("Fay") took over servicing of the loan.

Plaintiff alleges that she made a $3814.88 payment to Fay which was never

credited.2 On July 8, 2016, the mortgage was assigned to Citibank.3



       1
        Plaintiff's Motion for Judgment on the Pleadings, Rec. Doc. 12, p. 1.
       2
        Complaint, ¶ 15. The allegation does not reflect the exact date the payment was made,
and the exhibits to the Complaint do not include a copy of the cancelled check or other proof of
payment.
       3
       The mortgage certificate filed as an exhibit to Citibank's motion indicates that the
mortgage was assigned to Citibank on July 8, 2016, and filed of record on August 4, 2016. Rec.
Doc. 10-2.

                                                3
       Plaintiff further alleges that she contacted Fay on July 20, 2016, seeking a

loan modification.4 While it is not included in any of the documents provided by

plaintiff, Defendants' answer includes a letter to plaintiff and her co-borrower from

Fay, dated August 15, 2016, and advising plaintiff that her loan was in default for

June, July, and August of 2016, and that she was required to make a payment of

$3,085.45 by September 19, 2016 in order to cure the default.5 In response to a

phone call from plaintiff, on August 16, 2016, Fay Service Manager James Ku

emailed plaintiff seeking identifying information, and thereafter began a spate of

emails related to "borrower assistance," presumably the loan modification

application.6 On September 12, Ku informed plaintiff that she should hear back by

September 23, 2016 from underwriting on the status of her modification

application. By letter dated September 22, 2016, Fay denied the loan modification,

instead recommending a short sale, an option plaintiff chose not to pursue. The

email chain between Ku and plaintiff concerning the modification application



       4
        Complaint, ¶ 16.
       5
        Answer, Rec. Doc. 7, Exh. 2. The letter does not reflect that it was sent via certified
mail, and plaintiff alleges not to have received any formal notice of default until she received a
foreclosure notice on March 9, 2017.
       6
        Plaintiff's Motion for Judgment on the Pleadings, Exh. E.

                                                 4
which continued through September 22, 2016 makes no reference to the August 15

default notice.

      Plaintiff contends that in October 2016, she applied to a program to help

distressed homeowners called the "The Making Home Affordable Modification

Program," and that a modification was granted following a three-way telephone

conference between program representative Alan Henderson, Fay Service Manager

Ku, and plaintiff, held on October 6, 2016.7 She further contends that it was agreed

among them that plaintiff would begin making "trial payments" of $881.97 to a

Wells Fargo account named "Samaritan Law Center," which changed its name in

December 2016 to "National Civilian Law Center." The record includes transaction

receipts reflecting that every month from October 2016 through and including

April 2017, plaintiff made the payments, totaling $6173.79.8 The record does not

include any evidence as to how the payments were applied. Plaintiff has also

submitted correspondence between herself and Henderson, spanning October 2016

to August 2017, in which she attempts to put Henderson in touch with Ku, and, on

March 11, 2017, to ask for direction on how to respond to the foreclosure notice.


      7
       Plaintiff's Motion for Judgment on the Pleadings, Rec. Doc. 12, p. 2
      8
       Complaint, Exh. D.

                                              5
       Based on Fay's conclusion that plaintiff failed to cure her default after

receiving notice, on March 9, 2017, counsel for Fay, defendant The Law Offices of

Herschel C. Adcock, Jr., L.L.C. ("Herschel Adcock"), forwarded correspondence

to plaintiff advising that Fay “has accelerated the entire unpaid present balance and

declared same due and owing at this time, together with the stipulated interest,

attorney’s fees and allowable escrow items and charges.”9 In rem foreclosure

proceedings were commenced in the 24th Judicial District Court for the Parish of

Jefferson, on March 24, 2017. A sheriff's auction was scheduled for June 26, 2017,

but was cancelled after plaintiff filed a Chapter 13 bankruptcy on or around April

29, 2017.10 The bankruptcy was apparently dismissed,11 and on October 10, 2017,

plaintiff resumed making monthly payments in the amount of $1407.44, first to

Fay, and beginning in December 2017, to defendant, FCI Lender Services, Inc.

("FCI"), as a result of another servicing transfer. These payments, which totaled

$8444.64 and reflect they were negotiated by Fay and FCI, continued until March,




       9
        Complaint, Exh. F.
       10
            Plaintiff's Motion for Judgment on the Pleadings, Rec. Doc. 12, p. 2.
       11
          The record does not reflect the date or the reason for the bankruptcy dismissal, although
plaintiff attributes it to her bankruptcy attorney's negligence.

                                                   6
2018.12

       On April 23, 2018, plaintiff sent correspondence captioned as a R.E.S.P.A.13

Qualified Written Request (QWR) to FCI, by certified mail. The letter identified

plaintiff and her co-borrower by name, and stated that:

             We are disputing the accuracy of the current owed balance of
       our mortgage loan account. Specifically, there appears to be
       discrepancies as to how our mortgage loan account has been serviced
       and how credits for money that we have paid have been applied to our
       mortgage loan account. Also, it appears you have been charging our
       account unauthorized fees. Please investigate our mortgage loan
       account and provide us the results of your investigation.

Plaintiff alleges that no response was ever received to the QWR.

       On May 27, 2018, plaintiff filed an application for preliminary injunction in

the 24th Judicial District Court for the Parish of Jefferson, seeking to arrest the

seizure and sale of her home.14 The application includes a certificate of service

reflecting that it was served on Herschel C. Adcock, Jr. by first class mail on April

27, 2018. According to plaintiff, the 24th Judicial District Court did not


       12
            Complaint, Exh. E.
       13
            The Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601 et seq.
       14
         Complaint, Exh. I. The document reflects that it was filed for record in the 24th JDC on
April 27, 2018 at 11:55 a.m. It appears in the docket sheet for the 24th JDC foreclosure case with
the note: "File document with no code: Application for Preliminary Injunction." Defendants'
Answer, Rec. Doc. 7, Exh. 4.

                                                 7
acknowledge or hold a hearing on the preliminary injunction.15 On May 2, 2018,

the Property was sold to Citibank at a public auction conducted by the sheriff. The

sheriff's deed was filed of record in Jefferson Parish on May 10, 2018. Plaintiff did

not seek a timely suspensive appeal from the judgment of seizure and sale in

accordance with Article 2642 of the Louisiana Code of Civil Procedure.

        On May 21, 2018 plaintiff filed the instant suit. With respect to Citibank,

plaintiff alleges that she timely made all payments on the note, but that Citibank

refused “to properly apply credits to Plaintiff’s loan account for payments Plaintiff

has made” and charged “unauthorized fees to Plaintiff’s monthly payments.” She

further alleges that Citibank failed “to provide Plaintiff with the required notice of

default before accelerating and undertaking foreclosure proceeding[s] against her.”

Plaintiff seeks declaratory relief, as well as damages for breach of contract, unjust

enrichment, violations of “good faith,” the Louisiana Unfair Trade Practices Act

("LUTPA"),16 and the Fair Debt Collections Practices Act ("FDCPA").

        With respect to defendant FCI, plaintiff seeks damages for alleged violations


        15
             Complaint, ¶ 46.
        16
         Plaintiff's Complaint, ¶¶ 102 & 103, reference "the Unfair Practices Act," without
referencing a specific statute. In consideration of plaintiff's pro se status, the court construes this
as a claim under LUTPA and addresses it as such.

                                                   8
of "good faith," LUTPA, unjust enrichment, the FDCPA, the Truth in Lending Act,

and the Real Estate Settlement Procedures Act. As to defendant Herschel C.

Adcock, Jr. (counsel for Fay), plaintiff requests damages for violations of “good

faith," LUTPA, and the FDCPA.

                              II. LEGAL STANDARD

      A motion for judgment on the pleadings under Rule 12(c) is subject to the

same standard as a motion to dismiss under Rule 12(b)(6). In re Deepwater

Horizon, 500 F. App'x 355 (5th Cir. 2012). Rule 12(b)(6) of the Federal Rules of

Civil Procedure permits a motion to dismiss a complaint for failure to state a claim

upon which relief can be granted. To survive a Rule 12(b)(6) motion to dismiss, a

plaintiff must plead enough facts to state a claim for relief that is plausible on its

face. In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)

(quoting Bell Atl. v. Twombly, 127 S.Ct. 1955, 1964-65 & 1973 n. 14 (2007)). A

claim is plausible on its face when the plaintiff pleads facts from which the court

can “draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).”

                                            9
Twombly, 127 S.Ct. at 1965. The court “must accept all well-pleaded facts as true

and view them in the light most favorable to the non-moving party.” In re S. Scrap

Material Co., LLC, 541 F.3d 584, 587 (5th Cir. 2008). However, the court need

not accept legal conclusions couched as factual allegations as true. Iqbal, 129 S.Ct.

at 1949-50. While "pro se complaints are held to less stringent standards than

formal pleadings drafted by lawyers, . . . regardless of whether the plaintiff is

proceeding pro se or is represented by counsel, conclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice to prevent a

motion to dismiss." Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir.

2002).

      Generally, in considering a motion to dismiss for failure to state a claim, a

district court may consider only the contents of the pleading and the attachments

thereto. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)

(citing Fed. R. Civ. P. 12(b)(6)). However, when ruling on a motion to dismiss a

pro se complaint, "a district court is required to look beyond the plaintiff's formal

complaint and to consider as amendments to the complaint those materials

subsequently filed, [and] . . . may consider documents attached to a motion to

dismiss if they are referred to in the plaintiff's complaint and are central to the

                                           10
plaintiff's claim." Castrillo v. Am. Home Mortg. Servicing, Inc., 2010 WL

1424398, at *2–3 (E.D. La. Apr. 5, 2010)(internal citations and quotations

omitted).

                           III. CITIBANK'S MOTION

      In its motion, Citibank seeks judgment on the pleadings on all of the claims

brought against it, arguing that plaintiff's claims are precluded by Louisiana Code

of Civil Procedure 2642, and La. R.S. § 13:4112.

      Louisiana Code of Civil Procedure article 2642 provides in part: "Defenses

and procedural objections to an executory proceeding may be asserted either

through an injunction proceeding to arrest the seizure and sale as provided in

Articles 2751 through 2754, or a suspensive appeal from the order directing the

issuance of the writ of seizure and sale, or both." La. Code Civ. art. 2642(A).

      Louisiana Revised Statute § 13:4112 provides in pertinent part:

      No action may be instituted to set aside or annul the judicial sale of
      immovable property by executory process by reason of any objection
      to form or procedure in the executory proceedings, or by reason of the
      lack of authentic evidence to support the order and seizure, where the
      sheriff executing the foreclosure has either filed the proces verbal of
      the sale or filed the sale for recordation in the conveyance records of
      the parish.

      However, these provisions are not applicable to the case at bar, because

                                         11
plaintiff's Complaint does not seek to set aside or annul the judicial sale of the

Property. Rather, plaintiff seeks declaratory judgments and damages stemming

from Citibank's alleged breach of contract, statutory violations, and failure to act in

good faith. See, e.g., Veal v. Wells Fargo Bank, N.A., 2016 WL 6024534, *2 (E.D.

La. 2/14/16)(Fallon, J.).

       Moreover, to the extent Citibank argues that plaintiff could never seek to

annul the foreclosure because she did not seek to enjoin the sale or take a

suspensive appeal, that is inaccurate. "A mortgagor who failed to enjoin the sale of

property by executory process or who did not take a suspensive appeal from the

order directing the issuance of the writ of seizure and sale, may nonetheless

institute and maintain a direct action to annul the sale on certain limited grounds,

provided the property was adjudicated to and remains in the hands of the

foreclosing creditor17. . . . A sale through executory process can be attacked by

means of a direct action, filed after the sale has been completed, solely on the

ground that there were defects in the proceedings which are substantive in

character and which strike at the foundation of the executory proceeding."



       17
        The record reflects that Citibank purchased the Property at the Sheriff's sale and there is
no documentation indicating it has since changed hands to a third party.

                                                12
Deutsche Bank Nat. Tr. Co. v. Carter, 59 So. 3d 1282, 1286 (La. App. 5 Cir.

1/25/11), writ denied, 61 So. 3d 691 (La. 4/8/11).

      Citibank further argues plaintiff has not stated a cause of action against it,

because Citibank was entitled to commence foreclosure under the provisions of the

agreement, and it is undisputed that plaintiff received notice of the default and

failed to bring the loan current. However, even a cursory review of the pleadings

reflects that these matters are not undisputed. Plaintiff has specifically alleged that

she did not receive the August 15, 2016 pre-acceleration notice,18 and further

alleges that she made numerous payments that were not credited.19 Accordingly,

this argument does not support a finding that Citibank is entitled to a judgment on

the pleadings.

A.    Counts 1 & 2 - Declaratory Relief

      The Declaratory Judgment Act provides: "In a case of actual controversy

within its jurisdiction, . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could


      18
           Complaint, ¶ 34.
      19
           Complaint, ¶ 36.

                                           13
be sought.” 28 U.S.C. § 2201(a). The Declaratory Judgment Act is “an

authorization, not a command.” Pub. Affairs Assocs., Inc. v. Rickover, 369 U.S.

111, 112 (1962); see also, Soc'y of Separationists, Inc. v. Herman, 959 F.2d 1283,

1287 (5th Cir. 1992. Thus, federal courts have wide discretion to grant or deny

declaratory judgment. See Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).

      In Count 1, plaintiff seeks an affirmative declaration that Citibank did not

provide her with the notice required under the agreement before accelerating her

loan, including, inter alia, notice of the default, the action required to cure it, and a

date by which it must be cured before acceleration would occur, and thereby

breached its obligation to plaintiff. In Count 2, plaintiff seeks a declaratory

judgment that Citibank did not properly apply credits to her mortgage account in

accordance with the agreement, thereby breaching the agreement. The declaratory

judgments sought in these two counts mirror the relief sought by plaintiff in Counts

3 and 4 for breach of contract. Resolution of the breach of contract claims will

resolve the issues raised in the delcaratory judgment counts. Thus, plaintiff's

request for declaratory judgment is redundant, and subject to dismissal. See Veal v.

Wells Fargo Bank. N.A., 2016 WL 6024534, *6 (Fallon, J.) (E.D. La. 10/14/16);

see also, Narvaez v. Wilshire Credit Corp., 757 F. Supp. 2d 621, 636 (N.D. Tex.

                                           14
2010); Kougl v. Xspedius Mgmt. Co. of DFW, L.L.C., 2005 WL 1421446, at *4

(N.D.Tex. June 1, 2005)(denying as redundant a declaratory judgment claim

seeking contract interpretation where this would be resolved as part of breach of

contract action); accord, Steele v. Green Tree Servicing, L.L.C., 2010 WL

3565415, at *10 (N.D. Tex. Sept. 7, 2010), aff'd, 453 F. App'x 473 (5th Cir. 2011);

6 CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE & PROCEDURE § 1406, at

30-31 (3d ed. 1999) ("When the request for declaratory relief brings into question

issues that already have been presented in plaintiff's complaint and defendant's

answer to the original claim, however, a party might challenge the counterclaim on

the ground that it is redundant and the court should exercise its discretion to

dismiss it.).

       Accordingly, judgment on the pleadings denying plaintiff's prayer for

declaratory relief is granted.

B.     Count 5 - Fair Debt Collection Practices Act ("FDCPA")

       Plaintiff alleges that Citibank is liable to her under the FDCPA, because the

FDCPA forbids threatening to take any legal action that cannot legally be taken,

and Citibank did precisely that by threatening foreclosure without having met all

the contractual preconditions to foreclose. Citibank argues that it cannot be liable

                                          15
under the FDCPA, because it is not a debt collector.

      To state a claim under the FDCPA, a plaintiff must establish, inter alia, that

the defendant is a "debt collector" as defined by the FDCPA. Saragusa v.

Countrywide, 2016 WL 1059004, at *5 (E.D. La. Mar. 17, 2016) (Vance, J.), aff'd

sub nom. Saragusa v. Countrywide Home Loans, Inc., 707 F. App'x 797 (5th Cir.

2017)(citations omitted). Creditors are excluded from regulation under the

FDCPA. 15 U.S.C. § 1692a. Under the FDCPA, debt collectors are defined as "any

person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts, or who

regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another." 15 U.S.C. § 1692a(6). Thus, banks attempting

to collect their own debts are not debt collectors under the FDCPA. Saragusa, 2016

WL 1059004, at *5; see also, Thomasson v. Bank One, La., N.A., 137 F. Supp. 2d

721, 724 (E.D. La. 2001)("In collecting on its own debts, Bank One does not meet

the criteria of a 'debt collector' pursuant to the FDCPA.").

      In this case, Citibank is not a debt collector, but a creditor bank attempting

to collect its own debt. As such, it is not subject to the FDCPA. It is noted that

plaintiff specifically alleged that Citibank was assigned the deed after an alleged

                                          16
default had occurred.20 Presumably, this allegation is an effort to bring Citibank

into the exception to the creditor exclusion contained at 15 U.S.C. § 1692a(4). That

provision states that a "'creditor' means any person who offers or extends credit

creating a debt or to whom a debt is owed, but such term does not include any

person to the extent that he receives an assignment or transfer of a debt in default

solely for the purpose of facilitating collection of such debt for another."

(Emphasis added.) But, even accepting as true the allegation that Citibank

acquired the debt after it was in default, nothing in the pleadings or exhibits thereto

suggests that Citibank was acting for any entity other than itself. Thus, the fact that

Citibank may have acquired the debt while it was in default is irrelevant.

      Accordingly, because as a matter of law the FDCPA does not apply to

defendant Citibank, it is entitled to judgment on the pleadings dismissing the claim

against it alleged in Count 5.

C.    Count 8 - Unjust Enrichment

      Plaintiff contends that Citibank was unjustly enriched by accepting mortgage

payments on her account, but not crediting them against her loan.

      Under Louisiana law, "[a] person who has been enriched without cause at


      20
           Complaint, ¶ 75.

                                          17
the expense of another person is bound to compensate that person. . . . The remedy

declared here is subsidiary and shall not be available if the law provides another

remedy for the impoverishment or declares a contrary rule." La. Civ. Code art.

2298. Thus, "unjust enrichment is a remedy of last resort under Louisiana law and

is only applicable to fill a gap in the law where no express remedy is provided.”

Conerly Corp. v. Regions Bank, 2008 WL 4975080, at *9 (E.D. La. Nov. 20,

2008)(internal quotations and citations omitted). Accordingly, "where a contract

exists, there can be no recovery in quantum meruit." Bamburg Steel Buildings, Inc.

v. Lawrence General Corp., 817 So. 2d 427, 438 (La. Ct. App. 2002).

      In this case, Citibank's obligations to plaintiff arise under the promissory

note and mortgage and plaintiff has alleged breach of contract against Citibank for

violation of the terms of the mortgage. Because plaintiff has a remedy at law, she

may not pursue a claim for unjust enrichment. Accordingly, Citibank is entitled to

judgment on the pleadings dismissing the unjust enrichment claim alleged against

it in Count 8.

D.    Count 9 - Violation of "Good Faith"

      Plaintiff also alleges that Citibank "violated the covenant of good faith and

fair dealing and the Unfair Practices Act, and engaged in wrongful foreclosure with

                                         18
its co-defendants."21

      The Agreement does not include an explicit "covenant of good faith and fair

dealing." Moreover, under Louisiana law, there is no implied fiduciary obligation

owed by a lender to its customer. The Louisiana Revised Statutes provide:

             No financial institution or officer or employee thereof shall be
      deemed or implied to be acting as a fiduciary, or have a fiduciary
      obligation or responsibility to its customers or to third parties other than
      shareholders of the institution, unless there is a written agency or trust
      agreement under which the financial institution specifically agrees to act
      and perform in the capacity of a fiduciary. The fiduciary responsibility
      and liability of a financial institution or any officer or employee thereof
      shall be limited solely to performance under such a contract and shall not
      extend beyond the scope thereof. . . . This Section is not limited to credit
      agreements and shall apply to all types of relationships to which a
      financial institution may be a party.

La. R.S. §6:1124.

      There are no allegations that Citibank entered into any written agency

or trust agreement with plaintiff, or otherwise agreed to act as a fiduciary.

Thus, Citibank cannot be deemed or implied to be acting as a fiduciary, or

have a fiduciary obligation of good faith with respect to plaintiff. Rather,

under the applicable statute, Citibank's obligation is limited to performance

in accordance with the Agreement.


      21
           Complaint, ¶ 102.

                                       19
      With respect to plaintiff's "Unfair Practices" allegation, it is not clear

if plaintiff, who is proceeding pro se, intended to invoke the Louisiana

Unfair Trade Practices Act, La. R.S. § 15:1401 et seq. ("LUTPA"). LUTPA

grants a private right of action for the recovery of damages to “any person

who suffers any ascertainable loss ... as a result of the use or employment by

another person of an unfair or deceptive method, act, or practice declared

unlawful by R.S. 51:1405.” La.Rev.Stat. Ann. 51:1409. However, it also

contains an explicit exemption for "[a]ny federally insured financial

institution." La. R.S. § 51:1406(1). Because Citibank is a federally insured

financial institution, it is exempt from plaintiff's LUTPA claim and entitled

to a judgment on the pleadings on this issue.

      Finally, the "wrongful foreclosure" claim included in Count 9,22 is

duplicative of plaintiff's breach of contract claim and thus subject to

dismissal as redundant.

                     IV. PLAINTIFF AGUILUZ'S MOTION

      Plaintiff has also filed a motion for judgment on the pleadings,

seeking a ruling that defendants wrongfully foreclosed on her mortgage, and


      22
           Complaint, ¶ 103.

                                       20
failed to credit payments made by her totaling $15,618.61. Plaintiff's

argument appears to be that Citibank and the other defendants violated the

agreement by failing to properly credit payments made by her against her

loan with Citibank, and that as a result considered her in default when she

was not in default.

      The exhibits attached to plaintiff's complaint reflect that a total of

$14,618.43 in payments were made by her, in the time period spanning

October 11, 2016 through February 27, 2018. Some of the cancelled checks

clearly reflect they were negotiated by Fay and FCI. In addition, she

specifically alleges that a payment was made by her to Fay on or about April

4, 2016 in the amount of $3814.88, which "disappeared."23 Neither

Citibank's motion for judgment on the pleadings, nor its opposition to

plaintiff's motion, provide any explanation for what happened to these

payments. While the defendants' failure to explain where and how the

payments in question were applied is troubling, that fact alone does not

entitle plaintiff to a judgment on the pleadings in her favor at this juncture.

      Accordingly, plaintiff's motion for judgment on the pleadings is


      23
           Complaint, ¶ 15.

                                       21
denied, but IT IS HEREBY ORDERED that the defendants provide an

ACCOUNTING of the payments in question within 15 days of entry of this

order;

         IT IS FURTHER ORDERED that plaintiff's claims for declaratory

relief against Citibank (Counts 1 and 2) are hereby DISMISSED;

         IT IS FURTHER ORDERED that plaintiff's claim under the

FDCPA against Citibank is hereby DISMISSED;

         IT IS FURTHER ORDERED that plaintiff's claim for unjust

enrichment against Citibank is hereby DISMISSED;

         IT IS FURTHER ORDERED that plaintiff's claims for violation of

"good faith" and for violation of the Louisiana Unfair Trade Practices Act,

La. R.S. § 15:1401 et seq., against Citibank are hereby DISMISSED.



                                      2nd day of November, 2018.
         New Orleans, Louisiana, this _____



                 ____________________________________
                      MARY ANN VIAL LEMMON
                  UNITED STATES DISTRICT JUDGE



                                     22
